DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on January 20, 2021.
Claims 1-6, 8-14 and 16-20 are pending.
Claims 1, 9 and 17 have been amended.

Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “determine a status of a container scheduled on a first node as failing validation because the container and the first node have conflicting scheduling policies, wherein the NLU has access to the scheduling policies corresponding to the container and the first node, and the scheduling policies are one of affinity scheduling and anti-affinity scheduling; responsive to determining the status of the container as failing validation, annotate the container; stop execution of the container, wherein the annotated container is detected by a watch module^ and responsive to detecting the annotation, the container is rescheduled to a second node, wherein the watch module reschedules annotated containers in a higher priority queue, and responsive to rescheduling the container, removing, by the watch module, the annotation associated with the container" as recited in the independent claim 1 and similarly in independent claims 9 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
February 23, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191